Citation Nr: 0831122	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from April 1977 to June 1995.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that in part denied service 
connection for cervical strain and for a left shoulder 
condition.  

In August 2006, the Board of Veterans' Appeals (Board) 
reopened a claim of entitlement to service connection for a 
left shoulder disability and remanded it for development.  
The Board adjudicated other issues, but also remanded the 
issue of service connection for residuals of a cervical spine 
injury. 


FINDINGS OF FACT

1.  Competent medical evidence dissociates any current neck 
disorder from active service, based on an absence of 
documented neck complaints prior to 1998.  

2.  Service treatment records (STRs) reflect a left shoulder 
injury in May 1982.  

3.  Competent lay evidence of continuous left shoulder 
symptoms since active service has been submitted.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  Resolving all reasonable doubt in favor of the veteran, 
left shoulder impingement syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Because the notice that 
was provided in September and December 2006 was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Significantly, the RO readjudicated the issues 
and a supplemental statement of the case was issued in 
November 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a notice followed 
by readjudication of the claim by the AOJ); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim such as a statement of the case or supplemental 
statement of the case is sufficient to cure a timing defect).

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained outpatient treatment records.  A hearing was 
provided before the undersigned Veterans Law Judge.  The 
claimant was afforded a VA medical examination in October 
2007.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Cervical Spine Disability

The veteran's STRs reflect that in 1979 a blow to the head 
resulted in chronic headaches.  Service connection for 
related migraines has since been established.  The veteran 
asserts that his head injury also might have injured his 
neck.  The main obstacle to service connection is the absence 
of reported neck symptoms between 1979 and 1998.

The STRs reflect only one complaint of neck pain in December 
1985, six years following the blow to the head.  In 1995, 
prior to separation from active service, he reported many 
painful joints, but he did not mention the neck.  During an 
October 1995 VA Persian Gulf examination, he reported painful 
shoulders and elbows, but did not mention the neck.  He first 
mentioned neck pain in 1998.  A November 1999 magnetic 
resonance imaging (MRI) showed central disc herniation at C5-
6.

In June 2005, the veteran testified before the undersigned 
Veterans Law Judge that neck pain accompanied headaches 
following an in-service head injury.  

According to an October 2007 VA compensation examination 
report, upon review of the pertinent medical history and 
examination of the veteran, the physician offered a diagnosis 
of multi-level cervical degenerative disc disease and 
spondylosis with left-sided cervical radiculopathy.  The 
physician concluded that it is unlikely (less likely than 
not) that this disorder began during active service.  The 
physician based the opinion on the timing of the onset of 
current neck pains, which was almost three years after 
discharge from active service.  

The October 2007 VA medical opinion is persuasive in that it 
appears to be based on essentially correct facts.  Although 
neck pain was reported once during active service, the neck 
reportedly was not symptomatic at the time of discharge and 
during an early post-service examination.  

While the veteran has provided a lay opinion linking an in-
service head injury to the current cervical spine disability, 
VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address, that is, the date of 
onset of multi-level cervical degenerative disc disease and 
spondylosis with left-sided cervical radiculopathy.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for residuals of a 
cervical spine injury is therefore denied.  

Left Shoulder Disability 

The STRs reflect a left shoulder injury in May 1982.  Prior 
to separation from active service, the veteran filed his 
original service connection claim.  The RO received that 
original formal application in February 1995, some four 
months prior to separation.  The VA claim form asks for the 
nature of the sickness, disease, or injury and the beginning 
date of treatment.  Appended to that claim, the veteran 
listed his ailments.  Item number 7 on the list is "left 
shoulder."  He reported that left shoulder treatment began 
in 1982.  He re-submitted this information in June 1995, a 
week prior to his discharge from active service.  

An October 1995 Persian Gulf War examination report notes 
questionable shoulder crepitus.  An August 1996 clinical 
record notes bilateral shoulder tendonitis.  The veteran 
underwent a VA examination in August 1997.  The diagnosis was 
mild bilateral shoulder degenerative joint disease.  

In June 2005, the veteran testified before the undersigned 
Veterans Law Judge that the left shoulder has been treated 
only by VA.  

According to an October 2007 VA compensation examination 
report, upon review of the pertinent medical history and 
examination of the veteran, the physician offered a diagnosis 
of left shoulder impingement syndrome.  The physician noted 
that current X-rays were normal.  The physician concluded 
that the etiology of left shoulder impingement syndrome is 
unclear and found it less likely than not that left shoulder 
impingement syndrome began during active service.  The 
physician based the opinion on the veteran's purported 
failure to list the left shoulder in his January 1995 claim.   

The October 2007 VA medical opinion is entirely unpersuasive 
with respect to the origin of the left shoulder impingement 
syndrome.  While the VA physician noted that the veteran did 
not report left shoulder pain in his January 1995 list of 
ailments, it is clear that the veteran did list the left 
shoulder in his January 1995 VA benefits claim and he listed 
it again in his June 1995 claim. 

Because the veteran submitted his claim for a left shoulder 
disability prior to separation from active service, because 
he has documented continuity of symptoms since then, and 
because the VA examiner has based the recent negative nexus 
opinion on an erroneous factual predicate, the benefit of the 
doubt goes to the veteran.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (medical opinion based upon an inaccurate 
factual premise has no probative value). 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  Resolving any remaining doubt in favor 
of the veteran, service connection for left shoulder 
impingement syndrome is granted.  




ORDER

Service connection for a cervical spine disability is denied.

Service connection for left shoulder impingement syndrome is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


